Citation Nr: 9900505	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased disability rating for a left 
shoulder disability, currently 
rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The appellant had active duty with the United States Army 
from February 1952 to February 1954.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Fort Harrison, Montana Department of Veterans Affairs (VA) 
Regional Office (RO).   


REMAND

The appellant contends that the RO erred in denying an 
evaluation in excess of 20 percent for his left shoulder 
disorder.  He contends that his disorder is more severely 
disabling than currently evaluated.  

The Board notes that the appellant appears to have last 
undergone a VA examination in July 1996. During that 
examination, the examining physician noted that the appellant 
had severe degenerative disease of the left shoulder and a 
greater than 60 percent loss of range of motion of the left 
shoulder.  An x-ray revealed a loose body in the inferior 
part of the shoulder under the humerale head.   During the 
most recent private medical evaluation of record, in November 
1996, R.M.P., M.D., opined that the appellant had left 
shoulder pain, secondary to old anterior dislocation, with 
significant component of degenerative joint disease, as well 
as myofascial shoulder pain.

In both of these examinations, the appellants shoulder range 
of motion was considered (i.e., extension, abduction, 
adduction, and the internal and external rotation of his 
shoulder).  The appellant testified, however, in his July 
1998 Travel Board hearing that these ranges of motion results 
were false.  The appellant testified that range of motion 
measurements taken did not consider that where his pain began 
the actual demarcation for his range of motion also began. 
(Transcript, T.4-6).  The appellant also testified to 
constant pain and an inability to sleep on his left side 
because of an increase in pain. (T. 6,3).  

The RO's attention is directed to the Court of Veterans 
Appeals' (Court) decision in DeLuca v. Brown, 8 Vet. App. 202 
(1994).  Therein, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45. 
Under 38 C.F.R. §§ 4.40 and 4.45, functional limitation due 
to pain on use or during flare-ups can be a basis for an 
increased evaluation.  

After a careful review of all evidence of record, the Board 
finds that the appellant should be afforded an additional 
opportunity to provide further information relative to his 
service-connected shoulder disability.   Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
this matter is REMANDED for the following development:

1.  The RO should first contact the 
appellant and request that he furnishes 
the names, addresses, and dates relative 
to any recent pertinent VA and non-VA 
medical treatment.  The appellant should 
execute the proper authorization forms 
for release of this information.  Any 
pertinent medical records subsequent or 
additional to those now on file should be 
obtained, if possible, and associated 
with the claims folder.

2.  The appellant should then be afforded 
a comprehensive VA examination to 
determine the nature and severity of the 
current service-connected shoulder 
disability.  All appropriate tests should 
be conducted in order to address the 
specific inquiries as stated below.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination, and the examiner should 
acknowledge its receipt and review in any 
examination report generated as a result 
of this remand.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
appellants service-connected disability, 
in particular limited movement due to 
pain, weakened movement, excess 
fatigability, and incoordination. 

The report of the examination should be 
associated with the appellants claims 
folder.

3.  Thereafter, the case should be 
reviewed by the RO. Consideration should 
be accorded to whether 38 C.F.R. §§ 4.40, 
4.45 apply, and if so, whether these 
regulations provide a basis for any 
change in the award of compensation 
benefits. 

If the benefits sought are not granted, the appellant and his 
representative should be furnished with a Supplemental 
Statement of the Case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

 


- 2 -
